By the Court, Rhodes, J.:
This is an action to recover the possession of certain personal property, or the valve thereof in case a delivery cannot be had, and damages for the detention. The jury rendered a verdict for the value of the property, with “legal interest” thereon from the time of the seizure by the sheriff to the date of the verdict; and damages in the sum of $50.
Section 200 of the Practice Act (which was in force when the action was brought), authorizes the recovery of damages for the detention of personal property. But a party is not entitled to a gross sum for such damages and to interest upon the value of the property from the time it was taken. Interest in such case is given for damages, and if allowed in addition to a gross sum for damages, it would amount to double damages.
The alleged errors of law in the instructions given at the plaintiff’s request, cannot be reviewed, because neither the instructions nor any exceptions thereto, are presented by a bill of exceptions.
Cause remanded, with direction to modify the judgment so that the plaintiff shall recover the sum of $375, with interest thereon (the rate specified in Section 1,920 of the Civil Code), from the date of the judgment. Remittitur forthwith.
Mr. Justice Niles did not express an opinion.